Suit by Robert N. Huffman, the appellee, who was is brakeman, for injuries received by him while coupling cars. The injuries were sustained while the property of the appellant, including its railway and franchises, was in the hands of and operated by a receiver, John C. Brown, under appointment of the Federal court at New Orleans. Pending suit the receivership was closed and the receiver discharged, and its property restored to the appellant, which was then made a party defendant to this suit by proper pleading.
Plaintiff was injured October 3, 1887, as alleged in the petition and shown by the proof; and the appellant was brought into the suit May 16, 1889. The defendant company answered, and set up the statute of limitations by a special exception to the plaintiff's petition, which was overruled by the court. It also interposed a general demurrer, which was overruled, as appears from the entry of the final judgment, of date December 30, 1890. Plaintiff was granted leave by the court to file a trial amendment on December 29, 1890. Defendant excepted to the trial amendment, because not such an amendment as required by the *Page 289 
rules, but its exception was overruled. It pleaded also a general denial, contributory negligence, and specially, that it was not liable in damages for injuries sustained by the plaintiff by the negligence of the receiver.
On trial before a jury, December 30, 1890, verdict and judgment were for the plaintiff against the defendant, the Texas  Pacific Railway Company, the cause having been dismissed as to the receiver, John C. Brown. A motion for a new trial was overruled, and the defendant company has appealed.
A railway company is not liable for the negligence of its receiver ipso facto, and has only been so held where it has been alleged and proved on the trial that earnings of the railway while in the hands of the receiver have been invested in betterments of the property which has been turned over to the company; and this conclusion has been reached from the equitable principle that the company has received the benefit of a fund which was primarily liable for the damages for injuries occasioned by the acts of the receiver. Railway v. Johnson, 76 Tex. 421, and other cases. Plaintiff alleged in his trial amendment that receipts from the earnings of the road while in the hands of the receiver had been expended in the betterment of the property to the extent of $2,300,000, but there was no proof to that effect; and it was error to refuse the special instruction requested by the defendant, that in such case the company was not liable, and directing the jury to return a verdict in favor of the company.
There was no error in holding that the cause of action was not barred as to the railway company, which was not made a party until May 16, 1890, more than a year after the injuries were inflicted, but within less than a year after the receiver was discharged and the property restored to the defendant company. That the receiver was such a representative of the company when the action was brought as to make it practically, then, an action against the company, for which reason it would not abate when he was discharged, but might be further prosecuted against the company, if substituted for the receiver, who had ceased to represent it, has been uniformly held in this class of cases where the company afterward coming into possession of the property is sought to be held liable for the acts of the receiver in case of injuries; and it is really upon the discharge of the receiver that the cause of action arises against the company.
In its charge to the jury the court instructed them, that "it is the duty of defendant to furnish employes with good and safe machinery, in good condition, with which to perform the labors and duties of their employment," etc. This charge was excepted to, and the action of the court in giving it has been assigned as error, because it required too great a measure of diligence on the part of the company toward its employes in furnishing and maintaining proper appliances for their use. *Page 290 
It is not the duty of the company to furnish safe machinery, but to use reasonable diligence in furnishing safe machinery for its employes. Railway v. Wells, 17 S.W. Rep., 571; see also 53 Tex. 207; 57 Tex. 505;49 Tex. 342; 75 Tex. 50; 73 Tex. 592.
If the trial amendment to which the defendant addressed a special exception, because it was not such as required by the rules, was filed in response to the overruling of the defendant's demurrer to the plaintiff's petition, there was no error in overruling the exception. Such an amendment may be filed in either event, whether the demurrer is sustained or overruled. District Court Rule 27; Moore v. Moore, 73 Tex. 382
[73 Tex. 382].
Testimony was admitted by the court, introduced in behalf of the plaintiff, that he was a man of ordinary intelligence, safe and prudent, and that he never drank, which was excepted to by the defendant as irrelevant. Such testimony would not usually be admissible, but it is contended by the plaintiff that it was offered in reply to evidence on the part of the defendant that the car coupling and draw-head on the car by which plaintiff was injured were in such condition and of such character that a brakeman of ordinary intelligence and carefulness could have worked and made couplings with them in safety. Defendant's evidence may have amounted to an intimation that the plaintiff's want of intelligence contributed to his injury, and thereby made the testimony complained of relevant in rebuttal. But as the case must be reversed for other reasons, and as the error, if any, is not likely to occur on another trial, we express no opinion. For the same reason we deem it unnecessary to consider the exception to the remarks of plaintiff's counsel.
It is not a proper practice for the court in its charge to the jury to limit the amount of recovery by the amount claimed in the petition; but a judgment would not be reversed on that amount if from the amount of the verdict and the evidence in the case it should appear that the error was harmless.
For the errors pointed out, we conclude that the judgment of the court below should be reversed and the cause remanded.
Reversed and remanded.
Adopted February 9, 1892. *Page 291